UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                              Airman First Class CASEY K. BIBBS
                                    United States Air Force

                                              ACM S32268

                                              07 May 2015

         Sentence adjudged 15 September 2014 by SPCM convened at Mountain
         Home Air Force Base, Idaho. Military Judge: Matthew P. Stoffel (sitting
         alone).

         Approved Sentence: Bad-conduct discharge, confinement for 90 days,
         forfeiture of $1,000.00 pay per month for 4 months, and reduction to E-1.

         Appellate Counsel for the Appellant:                Lieutenant Colonel Patrick E.
         Neighbors.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                            MITCHELL, WEBER, and CONTOVEROS
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court